Citation Nr: 0303969	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for eczema of the hand.

2.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.

3.  Entitlement to an initial rating higher than 10 percent 
for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1996 and later 
by the Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).   

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.

The Board notes that the veteran's representative has 
presented arguments with respect to a claim for a higher 
rating for partial impotence.  However, that issue has not 
been developed or certified for appellate review.  
Accordingly, the Board refers those arguments to the RO for 
any appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's eczema of the hand has not resulted in 
constant exudation or itching, extensive lesions, or marked 
disfigurement; it does not affect 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas; and has not 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the past 12-month period.  

3.  The veteran's migraine headaches have not resulted in 
characteristic prostrating attacks occurring an average of 
once a month over the last several months.  

4.  The veteran's lumbosacral strain is manifested by no more 
than characteristic pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for eczema of the hand are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 67 
Fed. Reg. 49590-49599 (July 31, 2002).  

2.  The criteria for an initial rating higher than 10 percent 
for migraine headaches are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.124a Diagnostic Code 8100 
(2002).

3.  The criteria for an initial rating higher than 10 percent 
for a lumbosacral strain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter of October 2001, 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The March 2002 SSOC 
included the new regulations which implement the VCAA.  The 
Board also notes that the veteran was provided a copy of new 
rating criteria applicable to his claims by the Board in 
January 2003.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO obtained all relevant evidence identified 
by the veteran.  The veteran has had a hearing.  He was 
afforded VA examinations.  The Board has noted that the 
veteran's representative has argued that additional 
examinations are required to rate the disorders under the 
revised criteria.  The Board finds however, that the reports 
from the examinations which were previously conducted contain 
the necessary information.   For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To An Initial Rating Higher Than 10 Percent
 For Eczema Of The Hand.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The Board notes that the VA has issued revised 
regulations concerning the sections of the rating schedule 
that deal with skin disorders.  67 Fed. Reg. 49590-49599 
(July 31, 2002).   Regulations which were revised include 
38 C.F.R. § 4.118 Diagnostic Code 7806 which contains the 
criteria under which the veteran's skin disorder has been 
rated.   Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Under the old regulations, a noncompensable rating is 
warranted where a skin disorder is productive of slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.

Under the new regulations, a noncompensable rating is 
warranted if less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted if 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 50 percent rating is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

The veteran filed a claim for disability compensation for 
disorders including skin problems in August 1996.  The report 
of a general medical examination conducted by the VA in 
November 1996 shows that the veteran reported that he had 
skin problems that began in 1990 when his skin was affected 
by poison sumac.  He said that he now had to be careful with 
how he handled soap.  This problem was quiescent, although he 
had contact dermatitis.  On physical examination, he appeared 
well.  The left hand was normal on examination.  The 
pertinent diagnosis was contact dermatitis of the hands.  

In a decision of December 1996, the RO granted service 
connection for hand eczema, and assigned a noncompensable 
rating under diagnostic code 7806.  In a letter dated in 
December 1996, the veteran expressed his disagreement with 
that rating.  He stated that when his hands are in good 
shape, they are dry and rough in the affected areas.  When in 
moderate shape, they often split and the roughness is 
markedly worse with scaly skin that catches on clothing or 
smooth fabrics.  When they are in bad shape, they often split 
in numerous locations that bleed, weep clear fluid, or even 
become infected and discharge pus.  The veteran also reported 
that scaly and large portions of skin in the affected area 
comes off and they itch terribly.  

The RO subsequently obtained records dated in 1996 and 1997 
from the Southwest Valley Medical Group.  One of the records 
noted that the veteran had a history of skin problems, but 
there was no mention of current symptoms or findings 
pertaining to a skin disorder.  

The veteran testified in support of his claim during a 
hearing held in June 1997.  He presented essentially the same 
information as he had previously set forth in his letter 
dated in December 1996.  He further stated that he used 
medications such as moisturizers, coal tar solution, and took 
erythromycin ointments for infected splits.  The veteran's 
wife corroborated his testimony.  

The veteran was afforded a skin examination by the VA in 
September 1997.  The report shows that the veteran said that 
about a week and a half or two weeks earlier, he experienced 
a flare-up of the hand dermatitis, with dryness, itching, and 
the appearance of six fissures on the right hand, three of 
which bled, and two on the left index finger, one of which 
bled.  The fissures were painful when they first occurred, 
and were subsequently tender on any pressure or touch.  He 
said that he was not aware of any cause of this flare-up, 
which he described as a mild flare-up.  On physical 
examination, in addition to the focal areas of dryness, 
thickening and scaling on the flexor aspects of the proximal 
thumbs, and mild diffuse dryness and roughness on the dorsa 
and sides of the fingers, mainly the index fingers, there 
were 5-7 mm fissures on the radial aspect of the right mid 
third finger and the radial aspect of the left mid index 
finger.  The diagnosis was history of severe rhus dermatitis 
with moderately severe residuals.  

In a decision of March 1998, a hearing officer at the RO 
increased the rating for the skin disorder from 
noncompensable to 10 percent.  That issue is still considered 
to be on appeal as the veteran has not withdrawn it.  A 
claimant will generally be presumed in such cases to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran was afforded another skin diseases examination by 
the VA in September 2001.  He reported that in 1991 he had a 
severe case of poison ivy which required cortisone shots and 
pills.  The poison ivy cleared, but since then he had 
cracking, fissuring and scaling of most of the fingers of the 
right hand and the thumb, index and third fingers of the left 
hand.  At times, it had been secondarily infected requiring 
antibiotics.  He had controlled it with the constant use of 
moisturizers.  He recalled having an infection in 1994/95 
which required antibiotics for two weeks.  On physical 
examination, the skin showed considerable dryness, cracking, 
but no fissuring and no infection.  The palms were not 
involved.  In addition, he had a dry scaly erythematous 
eruption of the feet which was classical of dermatophytosis 
or a fungus infection or tinea pedis.  He also had scaling 
and flaking of the sides of the nose eyelids ears and scalp 
and biceps area.  The diagnoses were (1) Xeroderma, 
moderately severe, with dryness cracking and, at times, 
fissuring of the hands present since 1991, said to have 
occurred subsequent to poison ivy; (2) dermatophytosis soles 
of the feet, with flaking, scaling, interdiginous 
involvement; and (3) possible mild eczema, left biceps area.  
The examiner noted that the veteran could continue to protect 
his hands with moisturizers.  The examiner also suggested 
that the veteran see a dermatologist and possibly use Lac-
Hydrin rather than other moisturizers.  In addition, his feet 
should be more aggressively treated by the constant use of 
antifungal cream.  Finally, the examiner thought the veteran 
might benefit from a course of Lamisil or Sporanox to clear 
the chronic fungus infection of his feet that may be 
aggravating his hands.  

After considering all of the evidence, the Board finds that 
the service-connected skin disorder of the hands is not 
productive of constant exudation or itching, extensive 
lesions, or marked disfigurement.  The Board notes that such 
findings are not objectively shown in any of the medical 
evidence.  The treatment records do not show that he reported 
any complaints regarding his skin.  Although there is 
sometimes exudation and itching, on other occasions it was 
not present.  Therefore, constant exudation or itching is not 
shown.  The lesions cannot be described as extensive as they 
affect only limited areas of the hands.  No significant 
disfigurement is demonstrated.  In addition, as it only 
affects the hands, it does not affect 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas.  Although 
the veteran has some skin problems which affect other areas 
of the body, those are not service-connected and may not be 
considered when assigning the rating for his service-
connected disability.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  Finally, 
the disorder has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past 12-month 
period.  Accordingly, the Board concludes that the criteria 
for an initial disability rating higher than 10 percent for 
the skin disorder are not met under either the old or the new 
rating criteria.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).

II.  Entitlement To An Initial Rating Higher Than
 10 Percent For Migraine Headaches.

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 50 percent rating is warranted where 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is warranted where there are characteristic 
prostrating attacks occurring an average of once a month over 
the last several months.  A 10 percent rating is warranted 
where there are characteristic prostrating attacks occurring 
an average of once a month over the last several months.  A 
noncompensable rating is warranted if there are less frequent 
attacks. 

The veteran filed a claim for disability compensation for 
migraines in August 1996.  The report of a general medical 
examination conducted by the VA in November 1996 shows that 
the veteran reported that in 1984 he developed migraines of 
two different kinds.  He stated that he had a daily variant 
migraine which was with him much of the time and with which 
he could still function.  He also reported that about twice a 
month he developed a full blown migraine which may last from 
an hour to all day, but which was relieved with Midrin if he 
took it at the onset.  On physical examination, the veteran 
was well appearing, well developed, alert and cooperative, 
and in no acute distress.  The pertinent impression was 
migraine.  

In a rating decision of December 1996, the RO granted service 
connection for migraine headaches, and assigned a 
noncompensable rating under diagnostic code 8100.  In a 
letter dated in December 1996, the veteran expressed his 
disagreement with that rating.  He said that as far as full-
blown migraines were concerned, he agreed with the VA that 
his classic migraines were too infrequent to warrant 
disability compensation, but he felt that the symptoms which 
he suffered on a daily basis and which were described as a 
migraine variant condition did warrant a compensable rating.  
He said that his symptoms included a feeling of fogginess or 
dizziness, left side head pressure, stuttering and 
articulation problems, and number/letter dropping.  

A letter dated in March 1997 from Marti E. Neave, PA-C, of 
the Southeast Valley Medical Group, shows that the veteran 
had been on multiple medications for treatment of his 
migraine variant.  Currently he had been prescribed Inderal 
80 mg t.i.d., Midrin which he used prn, Desyrel 150 mg 1 1/2 
tablet q.d., and Tylenol prn.  

Medical records dated in 1996 and 1997 from the Southeast 
Valley Medical Group show that the veteran was treated on 
several occasion for his migraine headaches.  For example, a 
record dated in May 1997 shows that the veteran came in for a 
refill on his medications for his migraine variant.  He said 
that his medications were working out pretty good.  He had 
some fogginess and some problems with articulation, but 
overall he was pleased with the medication.  On examination, 
he was alert and in no acute distress.  The pertinent 
assessment was migraine variant.  He was advised to continue 
on his medications.  

The veteran testified in support of his claim during a 
hearing held in June 1997.  He described the medications he 
was taking for treatment of his migraines.  He reported that 
he had monstrous, incapacitating headaches two or three times 
a year.  He also reported having serious headaches which 
could expand into a migraine headache if he did not quickly 
take medication.  Finally, he reported having a fogginess 
that was a daily thing.  He said that this limited his 
ability to concentrate. 

The report of a neurological examination of the veteran 
conducted by the VA in September 1997 shows that the veteran 
reported having migraines since 1980, and also problems with 
a migraine variant which included fogginess and cloudiness of 
his consciousness, as well as speech difficulties.  He 
reported that he had those problems just about every day for 
many years.  He was on Inderal for treatment of this problem.  
He reported that he had a left temporal headache 
approximately 1 to 2 times a month with disabling ones 
approximately every other month.  He said that his headaches 
begin with throbbing in the left temporal region.  He said 
that if it went on to be a bad headache it would reach it's 
worse symptoms with 10/10 pain within 30 minutes.  He usually 
had to lay down and take Midrin.  He denied having visual 
changes, nausea, or vomiting.  He did not have significant 
photophobia or photophobia.  He said that he had clouding of 
his consciousness that was associated with headaches at 
times, but typically it was the bigger symptom and had been 
coming on just about every day.  It had not been as bad since 
he had started Inderal.  He had been evaluated for seizure 
activity, but it had been ruled out.  He was currently a 
student and said that he was not able to study when he had 
headaches.  

On examination, he was awake, alert and oriented.  He had no 
cognitive or language deficits.  The impression was that the 
veteran was a patient with a history of migraine headaches 
and a migraine variant who was describing fairly well 
controlled migraines with prophylactic therapy of Inderal and 
Desyrel and a normal neurological examination.  The examiner 
noted that from this patient's history he had disabling 
headaches that required him to lay down and stop what he was 
doing approximately every other month.  He reported that if 
he did not take his Inderal he would have significant 
headaches which prostrated him frequently during a month.  
The examiner recommended that the veteran talk to his doctor 
about taking Imitrex.  The examiner stated that the veteran 
had a normal neurological exam, and he was not exactly sure 
what the clouding of consciousness and dysarthria spells 
were, but that they would be interesting to see.  He 
suggested that the veteran continue to talk with his doctor 
about them.  They did not sound likes seizures, but were an 
atypical variant of migraines, and the veteran was 
discovering them as being daily or near daily.

In a decision of March 1998, the hearing officer increased 
the rating for the migraine headaches from noncompensable to 
10 percent.  As the veteran has not indicated his 
satisfaction with that rating, the appeal continues.  

The report of an examination conducted by the VA in September 
2001 contains a similar history.  Neurological examination 
was again normal.  It was noted that he was pleasant and 
appropriate with a generally good fund of knowledge and 
fluent speech.  There did not appear to be any difficulty 
with concentration and thought.  The examiner stated that:

In summary, [the veteran's] headaches can best be 
described as migrainous in nature.  They appear to 
make a minimal impact on his day-to-day activity.  

The Board finds that the veteran's migraine headaches have 
not resulted in characteristic prostrating attacks occurring 
an average of once a month over the last several months.  
Although he has non-prostrating headaches and fogginess on a 
more frequent basis, such symptoms do not warrant a higher 
rating under the applicable rating criteria.  Accordingly, 
the Board concludes that the criteria for an initial rating 
higher than 10 percent for migraine headaches are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.124a 
Diagnostic Code 8100 (2002).  Also, the disorder does not 
appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  

III.  Entitlement To An Initial Rating Higher Than 10 Percent
For A Lumbosacral Strain.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 
noncompensable rating is warranted where a lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The veteran filed a claim for disability compensation for 
back injuries in August 1996.  The report of a general 
medical examination conducted by the VA in November 1996 
shows that he gave a history of sustaining multiple injuries 
in parachute jumps in service.  He reported having recurrent 
back pain since 1996, and injuries in 1990, and 1995 or 1996 
which resulted in compression fractures of the lumbar spine 
which healed.  He said that his back pain comes and goes and 
is related to strenuous use.  On examination, the veteran 
moved normally about the examination room.  He had no 
difficulty hopping on either foot, or with squatting and 
rising.  He was able to bend forward fully to 90 degrees, and 
had full lateral flexion and lateral rotation of the lumbar 
spine, and had 15 degrees of backward extension.  While 
seated on the examining table, straight leg raising was 
negative bilaterally.  There was no sciatic notch tenderness 
or muscle spasm, and no localizing.  Neurological examination 
showed no muscle atrophy, and no sensory or motor deficits.  
The pertinent diagnoses were chronic lumbosacral strain, no 
radiculopathy, and history of compression fractures of the 
lumbar spine.  

A treatment record dated in November 1996 from the Southeast 
Valley Medical Group shows that the veteran reported having a 
cough and  some low back pain.  On examination, he was a 
little bit tender in the low back.  

In a rating decision of December 1996, the RO granted service 
connection for a lumbosacral strain, and assigned a 
noncompensable rating under Diagnostic Code 5295.  

The veteran testified in support of his claim during a 
hearing held in June 1997.  He said that any time he did 
anything physical, he would have to "pay the price for it."  
He said that his back would lock up.   He said that he took 
Motrin and used heat packs.  He denied having muscle spasms, 
and instead described pain.  He also denied having shooting 
pains into the lower extremities, except when running which 
he no longer did.  

The veteran was afforded a VA spine examination in September 
1997.  The report shows that the claims file was available 
for the examiner.  The veteran stated that he took no 
medications for the lower back.  The examiner reviewed the 
history of the disorder, and noted that currently the pain 
was in the middle back and in the lower back.  He had no 
numbness or tingling and no pain with coughing or sneezing.  
The pain was weekly, but not daily.  He had no history of 
weakness, fatigability, or incoordination.  On physical 
examination, he was in no acute distress.  He stated that he 
had essentially no pain that morning.  His gait was normal 
and he was able to walk on heels and toes.  There was no 
tenderness to palpation and no pain on midline percussion, 
and no muscle spasm.  Deep tendon reflexes were active and 
symmetric.  Straight leg raising was negative.  The pelvis 
was level.  Sensory examination to pin wheel was normal in 
the lower extremities.  Muscles strength was also normal in 
the lower extremities.  The active range of motion was 
flexion to 70 degrees with a slight complaint of pain when he 
got up from that position.  Extension was to 30 degrees, and 
side bending to the right and left was to 20-25 degrees each.  
The diagnosis was history of thoracic and lumbar spine pain, 
etiology not definitely determined, X-rays essentially within 
normal limits.  The examiner stated that functional 
impairment was rated as mild.  He stated that due to the 
factors being subjective, he could not estimate as far as 
additional range of motion loss in terms of degrees.   

A private medical treatment record dated later in September 
1997 shows that the veteran sustained an injury to his neck 
in an auto accident.  It was noted that he had good forward 
flexion, extension, side bends, and rotation of the back.  

In a decision of March 1998, the hearing officer increased 
the rating for the back strain from noncompensable to 10 
percent disabling. 

The report of an examination of the veteran's spine conducted 
in September 2001 shows that the veteran gave a history of 
onset of low back pain about 1980 with no injury.  He had not 
had any surgery.  He said that he had experienced lower back 
symptoms on and off since the time of his separation from 
service.  He said that he currently had low back episodes of 
pain about 8-10 times a year when he wrenches it.  He had 
some soreness in between those episodes.  Coughing and 
sneezing do not aggravate the pain.  He did not use braces or 
ambulatory aids.  He also stated that about two to three 
years ago he noticed the onset of some occasional burning 
pain and numbness in the left lateral thigh to the knee, 
occasionally going anteriorly into the left leg and toes.  
With respect to weakness and fatigability, the veteran stated 
"yes".  On physical examination, he was in no acute 
distress.  On ambulation, gait was normal.  There was slight 
tenderness, left greater than right, in the mid paralumbar 
musculature.  There was no muscle spasm.  On midline 
percussion, there was a slight complaint of pain in the mid 
lumbar area.  Deep tendon reflexes were 2+ bilaterally at the 
patella and 1+ bilaterally at the Achilles.  Seated straight 
leg raising was negative bilaterally.  He complained of 
moderate sensory decrease in the left lateral thigh.  The 
range of motion was flexion to 100 degrees, extension to 20 
degrees, and side bending to 20 degrees on the right and 
left.  He denied having pain on those motions. The diagnosis 
was lumbosacral spine with undiagnosed disorder pending X-
rays today.  A note added later indicates that the 
lumbosacral spine had minimal DDD/DJD.  An EMG study was 
normal, though it was noted that there was no test for left 
lateral femoral cutaneous neuropathy.  

The Board finds that the lumbar strain is manifested by no 
more than characteristic pain on motion.  The Board notes 
that the veteran is not service-connected for Intervertebral 
disc syndrome, nor is there evidence of such symptoms so as 
to justify rating the disorder under the recently revised 
criteria for rating such symptoms under Diagnostic code 5293.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.  There is also no significant decrease 
in the range of motion so as to warrant rating the disorder 
under Diagnostic Code 5292.  Symptoms warranting a higher 
rating for a lumbosacral strain under Diagnostic Code 5295, 
such as muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position, have not been shown.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent disabling for a lumbar strain are not met.  
Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  


ORDER

1.  An initial rating higher than 10 percent for eczema of 
the hand is denied.

2.  An initial rating higher than 10 percent for migraine 
headaches is denied.

3.  An initial rating higher than 10 percent for a 
lumbosacral strain is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

